RESPONSE TO AMENDMENT

Claims 1-20 are pending in the application.  
Amendments to the claims, filed October 12, 2021, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §112 (b) rejections of claims 1-20, made of record in the office action mailed July 22, 2021, Page 2, Paragraph 6 have been withdrawn due to Applicant’s amendment in the response filed November 2, 2021.
The 35 U.S.C. §102 rejection of claims 3 and 13 over Schoenfelder (U.S. 5,925,431), made of record in the office action mailed July 22, 2021, Page 4, Paragraph 7 has been withdrawn due to Applicant’s amendment in the response filed November 2, 2021.
The 35 U.S.C. §102 rejection of claims 1, 2, 4, 7-12, 14, and 17-20 over Kume (U.S. Pat. Pub. 2003/0194523), made of record in the office action mailed July 22, 2021, Page 4, Paragraph 8 has been withdrawn due to Applicant’s amendment in the response filed November 2, 2021.

Claim Objections
Claims 3 and 13 are objected to because of the following informalities:  
In claims 3 and 13, “beyond the outer edge of the label layer in every direction parallel” should read “beyond the plurality of outer edges of the label layer in every direction away from the interior and parallel”.  
Appropriate correction is required.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Note
Note: Claims 11-20 are directed to a method; however, the method claims only contain nominal steps and as such will be treated as product claims.  If the claims are amended to recited actual method limitations, those claims will be restricted by original presentation.

Claim Rejections - 35 USC § 102
Claims 1, 4, 10, 11, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoenfelder (U.S. 5,925,431).
Regarding claims 1 and 11, Schoenfelder teaches a label (Abstract) comprising: an electrically insulating label layer (531, Fig. 6, Col. 11, line 3) including a front side including visible and/or scannable information (Col. 3, lines 3-5) and a back side (Fig. 6), the label layer forming an interior of a perimeter of a plurality of outer edges (531 on the right side of the label is being considered the label layer; whereas 531 on the left side is a separate label layer; Fig. 6); an electrically conductive backing layer (523, Fig. 6, Col. 10, line 48) extending beyond at least one of the plurality of outer edges of the label layer in at least one direction away from the interior parallel to the back side of the label layer and extending beyond an edge of the label layer in every direction parallel to the back side of the label layer, respectively (Fig. 6), the Fig. 6); and an adhesive disposed on the back side of the backing layer (507, Fig. 6, line 46).
Regarding claims 4 and 14, Schoenfelder teaches wherein the backing layer is made of a foil comprising at least one of aluminum or copper (Col. 10, lines 47-51).
Regarding claims 10 and 20, Schoenfelder teaches further comprising a removable backing covering the adhesive (siliconized backing strip, 550, Fig. 6, Col. 10, lines 45-47).

Claims 1-4 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (U.S. Pat. Pub. 2012/0040113).
Regarding claims 1, 2, 11, and 12, Sato teaches a label (laminate, Abstract; Paragraph [0098]) comprising: an electrically insulating label layer (barcode print layer, 5, Abstract, Fig. 2), made of vinyl (a vinyl binder included in the printing ink, Paragraph [0061]) including a front side including visible and/or scannable information (barcode print layer, 5, Abstract, Fig. 2), and a back side (5, Fig. 2), the label layer forming an interior of a perimeter of a plurality of outer edges (5, Fig. 2); an electrically conductive backing layer (base material layer, 1, Fig. 2, Paragraph [0052]) extending beyond at least one of the plurality of outer edges of the label layer in at least one direction away from the interior and parallel to the back side of the label layer (Fig. 2), the backing layer including a front side coupled to the back side of the label layer and a back side (Fig. 2); and an adhesive disposed on the back side of the backing layer (17, Fig. 2, Paragraph [0055]).
Regarding claims 3 and 13, Sato teaches wherein the backing layer extends beyond the plurality of outer edges of the label layer in every direction away from the interior and parallel to the back side of the label layer (Figs. 1 and 10).
Paragraph [0052]).

Claim Rejections - 35 USC § 103
Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenfelder (U.S. 5,925,431) in view of Choi (U.S. Pat. Pub. 2012/0295052).
Schoenfelder is relied upon as discussed above.
	Regarding claims 5, 6, 15, and 16, Schoenfelder fails to teach wherein the adhesive includes at least one of a conductive acrylic film, a vail, or a mesh, and wherein the adhesive includes at least one of a metal nano-particle doped pressure sensitive acrylic adhesive, a woven doped pressure sensitive acrylic adhesive, and non-woven conductive scrim doped pressure sensitive acrylic adhesive, respectively.
	Choi teaches electrically conductive tapes (Paragraphs [0002]-[0003]) comprising a conductive nonwoven pressure sensitive adhesive layer (Abstract) and a metal layer (Paragraph [0002]).  Choi further teaches the pressure sensitive adhesive can be an acrylic pressure sensitive adhesive (Paragraph [0021]) and conductive nonwoven pressure sensitive adhesive layer can be a nonwoven conductive scrim doped pressure sensitive adhesive (Paragraph [0053]).  Additionally, Choi teaches the conductive nonwoven pressure sensitive adhesive provides reliable and excellent electrical performance and allows for good workability with less curling during tape assembly (Paragraph [0014]).
	Schoenfelder and Choi both relate to adhesive labels with conductive metal layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the adhesive of Schoenfelder be the non-woven conductive scrim .

Claims 5-7, 10, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. Pat. Pub. 2012/0040113) in view of Choi (U.S. Pat. Pub. 2012/0295052).
Sato is relied upon as discussed above.
Regarding claims 5-7 and 15-17, Sato teaches the adhesive may be any known adhesive including a pressure sensitive adhesive (Paragraph [0055]).  
Sato fails to teach wherein the adhesive includes at least one of a conductive acrylic film, a vail, or a mesh; wherein the adhesive includes at least one of a pressure sensitive acrylic, a modified acrylic, a rubber, a silicone, a polyimide, a polyamide, and an epoxy; and wherein the adhesive includes at least one of a metal nano-particle doped pressure sensitive acrylic adhesive, a woven doped pressure sensitive acrylic adhesive, and non-woven conductive scrim doped pressure sensitive acrylic adhesive, respectively.
	Choi teaches electrically conductive tapes (Paragraphs [0002]-[0003]) comprising a conductive nonwoven pressure sensitive adhesive layer (Abstract) and a metal layer (Paragraph [0002]).  Choi further teaches the pressure sensitive adhesive can be an acrylic pressure sensitive adhesive (Paragraph [0021]) and conductive nonwoven pressure sensitive adhesive layer can be a nonwoven conductive scrim doped pressure sensitive adhesive (Paragraph [0053]).  Additionally, Choi teaches the conductive nonwoven pressure sensitive adhesive provides reliable and excellent electrical performance and allows for good workability with less curling during tape assembly (Paragraph [0014]).
	Sato and Choi both relate to adhesive labels with conductive metal layers.	

Regarding claims 10 and 20, Sato fails to teach further comprising a removable backing covering the adhesive.
Choi teaches having a release liner on the adhesive layer in order to protect the adhesive from dust and debris until ready for use (Paragraph [0036]).
Sato and Choi both relate to adhesive labels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the label of Sato further comprise a release liner covering the adhesive as taught by Choi in order to protect the adhesive from dust and debris until ready for use.

Claims 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. Pat. Pub. 2012/0040113) in view of Kume (U.S. Pat. Pub. 2003/0194523).
Sato is relied upon as discussed above.
Regarding claims 8 and 18, Sato teaches an anchor coating layer or primer coating layer can be present between the base material layer (backing layer) and the barcode print layer (label layer).
Sato fails to teach anchor or primer coating layer is an adhesive.
Kume teaches a label (Abstract) comprising: an electrically insulating label layer (substrate, Abstract, Paragraph [0025]) including a front side including visible and/or scannable Paragraph [0048]) and a back side (22, Fig. 3, Paragraph [0054]); an electrically conductive backing layer (32, Fig. 3, Paragraph [0054]), the backing layer including a front side coupled to the back side of the label layer and a back side (Fig. 3); and an adhesive disposed on the back side of the backing layer (42b, Fig. 3, Paragraph [0054]).  Kume further teaches a second adhesive coupling the label layer and the backing layer (42a, Fig. 3, Paragraphs [0035] and [0054]).
Sato and Kume both relate to adhesive labels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the anchor/primer coating layer of Sato be the adhesive of Kume in order to provide adequate adhesion between the base material layer and the barcode print layer.
Regarding claims 9 and 19, Kume teaches wherein the second adhesive is electrically insulating (Paragraph [0029]).


ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed November 2, 2021 regarding the rejections of record have been considered but are moot due to the new grounds of rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
January 12, 2022